                  Case 3:21-cv-00463-SI Document 56 Filed 02/23/21 Page 1 of 2




 1   BRIAN BOYNTON                                      DAVID L. ANDERSON
     Acting Assistant Attorney General                  United States Attorney
 2   AUGUST E. FLENTJE                                  SARA WINSLOW
     Special Counsel                                    Chief, Civil Division
 3   DAVID M. McCONNELL                                 ADRIENNE ZACK
     Director                                           Assistant United States Attorney
 4   PAPU SANDHU
     Assistant Director
 5   CHRISTINA P. GREER
     Senior Litigation Counsel
 6
           Office of Immigration Litigation
 7         U.S. Department of Justice, Civil Division
           450 5th Street NW
 8         Washington, DC 20530
           Tel. (202) 598-8770
 9         Christina.P.Greer@usdoj.gov

10   Attorneys for Defendants

11
                                       UNITED STATES DISTRICT COURT
12                                   NORTHERN DISTRICT OF CALIFORNIA
                                          SAN FRANCISCO DIVISION
13
14                                                 )
      Centro Legal de la Raza, et al.,             )    Case No. 3:21-cv-00463-SI
15                                                 )
                       Plaintiffs,                 )    NOTICE OF PENDENCY OF OTHER
16                                                 )    ACTION OR PROCEEDING
      v.                                           )
17                                                 )     Date: March 9, 2021
      Executive Office for Immigration             )     Time: 10:30 a.m.
18         Review, et al.,                         )     Hon. Susan Illston
                                                   )     Via Zoom Videoconference
19                     Defendants.                 )
                                                   )
20
21
22
23
24
25
26
27
28


     DEFENDANTS’ NOTICE OF PENDENCY OF
     OTHER ACTION OR PROCEEDING
     No. 3:21-cv-00463-SI
                  Case 3:21-cv-00463-SI Document 56 Filed 02/23/21 Page 2 of 2




 1                                               NOTICE
 2            On February 17, 2021, the Court issued an Order instructing Defendants to file a notice
 3   “informing the Court of any other cases in which courts have already ruled on the issues raised in
 4   the motion and of any other cases in which challenges to the same Final Rule at issue here are
 5   currently pending.” ECF No. 55. In compliance with the Court’s Order and Local Rule 3-13,
 6   Defendants hereby inform the Court that they are not aware of any cases in which the specific
 7   issues raised here have already been decided but are aware of one case challenging the Final Rule
 8   at issue in this litigation.
 9            In Catholic Legal Immigration Network, Inc. (CLINIC) v. Exec. Office for Immigration
10   Review, No. 1:21-cv-094 (D.D.C. filed Jan. 11, 2021), five legal services organizations challenge
11   the Rule at issue here: Appellate Procedures and Decisional Finality in Immigration Proceedings;
12   Administrative Closure, 85 Fed. Reg. 81,588 (Dec. 16, 2021). Plaintiffs in CLINIC, like Plaintiffs
13   in the instant case, bring challenges under the Administrative Procedure Act, the Regulatory
14   Flexibility Act, and the Due Process Clause of the Fifth Amendment to the U.S. Constitution.
15   Plaintiffs’ arguments regarding the Rule’s legality and whether it is arbitrary and capricious are
16   similar as are their claims that the comment period was insufficient. Plaintiffs in both cases have
17   also sought preliminary injunctions. And four of the five amicus groups that have filed briefs in
18   the instant case also filed briefs in CLINIC. A hearing on the preliminary injunction motion filed
19   in CLINIC is scheduled for March 4, 2021. Coordination of the two cases may promote efficiencies
20   and avoid conflicting determinations.
21   DATED: February 23, 2021                          Respectfully submitted,
22
                                                       /s/ Christina P. Greer
23                                                     CHRISTINA P. GREER
                                                       Senior Litigation Counsel
24
25                                                     Counsel for Defendants

26
27
28


     DEFENDANTS’ NOTICE OF PENDENCY OF
     OTHER ACTION OR PROCEEDING
     No. 3:21-cv-00463-SI
